Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12, 17-20, and 47-48 is/are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Pat. No. 4,613,122 to Manabe 
Claims 9, 17, and 47-48, Manabe discloses an apparatus and method comprising a scanning table having a fixed base 30; a movable table top 80 movably mounted to the fixed base for permitting the movable table top to be moved along the Y-axis 64 and the Z-axis relative to the fixed base (col. 4 lines 12-24), and a movement mechanism for simultaneously moving the movable table top along the Z-axis and the Y-axis relative to the fixed base, wherein the movement mechanism comprises a support arm 42 that is mounted to the fixed base at one end 48 and is slidably mounted to the movable table top  at the other end (60c) of the support arm (fig. 3-4).  
Claims 10 and 18, Manabe discloses the table wherein at least one linear guide 72 disposed between the fixed base and the movable table top so as to enable controlled movement of the movable table top relative to the fixed base.
Claims 11 and 19, Manabe discloses the table wherein the at least one linear guide comprises a rail 72 secured to the fixed base and at least one follower (60c) which slidably rides on the rail and is secured to the movable table top (col. 3 lines 36-63).
Claims 12 and 20, Manabe discloses the table wherein the fixed base comprises a base plate 30, the movable table top comprises a table top plate 80, and further wherein the rail 72 is mounted to the base plate and the at least one follower (60c) is mounted to the table top plate (fig. 3,7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Pat. No. 4,613,122 to Manabe 
Claims 16, and 24, Manabe discloses the table for a system and method for scanning, but is silent to the table comprising X-ray transparent material.  Selecting from a plethora of known materials is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select an X-ray transparent material yielding predictable results that provide a suitable material for scanning a patient.  


Claims 1-8, 13-15, 21-23, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Pat. No. 4,613,122 to Manabe in view of U.S. Pub. No. 2005/0204472 to Gagneur et al.
Claims 1, 6-7, and 46, Manabe discloses a scanning table comprising a fixed base 30; a movable table top 80 movably mounted to the fixed base for permitting the movable table top to be moved along the Y-axis 64 and the Z-axis relative to the fixed base (col. 4 lines 12-24), and a movement mechanism for simultaneously moving the movable table top along the Z-axis and the Y-axis relative to the fixed base, wherein the movement mechanism comprises a support arm 42 that is mounted to the fixed base at one end 48 and is slidably mounted to the movable table top  at the other end (60c) of the support arm (fig. 3-4).  Manabe is silent to the table top moving along the x-axis.  Gagneur discloses a table top moving along the x-axis wherein a drive means includes a belt, bracket and motor [0031][0035]. It would have been obvious for one having ordinary skill in the art at the time of the invention to have the table top move as taught by Gagneur yielding predictable results that provide a means to move the table in a horizontal direction [0012].    

Claim 3, Manabe discloses the table wherein the at least one linear guide comprises a rail 72 secured to the fixed base and at least one follower (60c) which slidably rides on the rail and is secured to the movable table top (col. 3 lines 36-63).
Claim 4, Manabe discloses the table wherein the fixed base comprises a base plate 30, the movable table top comprises a table top plate 80, and further wherein the rail 72 is mounted to the base plate and the at least one follower (60c) is mounted to the table top plate (fig. 3,7).
Claim 5, Manabe disclose the table comprising an X-axis movement mechanism 40 for selectively moving the movable table top relative to the fixed base (fig. 3-5).
Claims 8, Manabe discloses the table for a system and method for scanning, but is silent to the table comprising X-ray transparent material.  Selecting from a plethora of known materials is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select an X-ray transparent material yielding predictable results that provide a suitable material for scanning a patient.  
Claims 13-15 and 21-23, Manabe discloses the apparatus and method, but is silent to the table top moving along the x-axis.  Gagneur discloses a table top moving along the x-axis wherein a drive means includes a belt, bracket and motor [0031][0035]. It would have been obvious for one having ordinary skill in the art at the time of the invention to have the table top move as taught by Gagneur yielding predictable results that provide a means to move the table in a horizontal direction [0012].    
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 and 46-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673